Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore Announces Home Hardware Dealer Network TORONTO, March 30 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management technology solutions, announced today that it has completed the initial launch of an intranet for Home Hardware Stores Limited. The companies have collaborated to create an online forum to connect over 1,000 independently-owned Home Hardware member stores and their key suppliers. "We are pleased to provide Northcore's Working Capital Engine(TM) to Home Hardware Dealers. Our objective is to make it more efficient for these Dealers to purchase the products they need to operate their businesses. As an additional benefit, Dealers can improve their working capital position by having a new channel to sell surplus or under-utilized assets and evaluate both new and used equipment in their ongoing purchasing decisions," said Duncan Copeland, CEO of Northcore Technologies. "Home Hardware has always been dedicated to helping the independent retailer stay independent and to thrive. Our cooperative and innovative business model is reflected in every facet of company culture, with shared buying power, expanded advertising, comprehensive inventory and delivery among other resources. With the help of Northcore, our next step is providing Home Hardware Dealers of all sizes with a one-stop source for their business needs, including: computers, security systems, signage, store fixtures, racking, forklifts, vehicles, leasing programs and other related information and contacts," said Richard Brimblecombe, Vehicle & Equipment Leasing and Sourcing Manager of Home Hardware Stores Limited. << About Northcore Technologies Inc. >> Northcore Technologies provides a Working Capital Engine(TM) that helps organizations source, manage, appraise and sell their capital equipment.
